Citation Nr: 1415005	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to service connection for a cervical spine disorder to include degenerative disc disease.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected lower back disability and colon disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the January 2009 rating decision of the Denver Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for the Veteran's hemorrhoids; the November 2009 rating decision of the Denver, Colorado, RO which denied service connection for a cervical spine disorder, and a December 2012 rating decision of the Los Angeles, California RO, which denied entitlement to service connection for sleep apnea. The Board notes that in the course of the Veteran's appeal he has moved from the jurisdiction of the Denver, Colorado RO to the jurisdiction of the Los Angeles RO.

In July 2013, the Veteran presented sworn testimony during a Travel Board hearing at the RO in Los Angeles, California, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACTS

1.  For the entirety of the period on appeal, the Veteran has reasonably been shown to have hemorrhoids with intermittent bleeding that are large, irreducible, and have frequent recurrences.

2.  For the entirety of the period on appeal, the Veteran has conceded and the evidence does not show that his hemorrhoids have been manifested by signs of persistent bleeding with secondary anemia, and nowhere in the record is there an indication that the Veteran has or had hemorrhoidal fissures.


CONCLUSION OF LAW

The criteria for an increased rating of 10 percent, but not greater, for service-connected hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.114, Diagnostic Code (Code) 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in August 2008, prior to the adjudication of his claim in January 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  In regards the Veteran's hemorrhoid disability, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In September 2008 and in October 2012, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of his hemorrhoids.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's disability, provided a sufficiently detailed description of this disability, and provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Discussion of the Veteran's July 2013 hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to increased rating hemorrhoids was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the nature and severity of his hemorrhoids.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Ratings 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and increase in the disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has reviewed all of the evidence of record, the more critical evidence ("temporal focus") consists of that generated during the appeal period, which, in actuality, extends from one year prior to the filing of these increased-rating claims.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  And the United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of disability over this time span, a "staged" rating is required if the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In assess the appropriateness of the ratings for these disabilities at issue, the Board has reviewed all of the evidence in the Veteran's claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, however, it need not discuss each piece of evidence, certainly not in exhaustive detail.  See Id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning these claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him. Id.  

Requirement for a Higher Rating for Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114 , Code 7336, which provides a 0 percent rating for mild or moderate hemorrhoids; a 10 percent rating for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.


Merits of the Claim

The Veteran asserts that he is entitled to a higher rating for his hemorrhoids, but he also conceded that he does not have persistent bleeding with secondary anemia at his July 2013 hearing.

In March 2009, a VA treatment note documented that the Veteran sought VA treatment for a bleeding hemorrhoid.  The clinician at the time noted that there was a visible external hemorrhoid, which was not actively bleeding.  

In September 2009, the Veteran appeared for a VA examination wherein a VA examiner commented on the Veteran's hemorrhoids.  This examiner noted that the Veteran did not have external hemorrhoids, but small internal hemorrhoids which were quiescent.

In October 2012, the Veteran was provided a VA examination to evaluate the current state of his hemorrhoids.  This examiner noted that the Veteran had small or moderate external hemorrhoids, and the examiner made no mention of any bleeding.

In July 2013, the Veteran testified before the undersigned.  He testified that when his hemorrhoids bled when they appeared, that he has to repeatedly push the hemorrhoids back in, and that he goes through a lot of underwear because of the bleeding hemorrhoids.

The Board acknowledges that the medical evidence demonstrates that the Veteran has had frequent recurrences of hemorrhoids as documented by his testimony in the July 2013 hearing and the medical evidence noted above.  The Board further finds that the Veteran's testimony that he has to frequently push the hemorrhoids back in to his anus is both credible and competent as it not contradicted by any part of the record and is a report of his symptomology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  This testimony in turn is evidence that the Veteran's hemorrhoids are irreducible insofar as they are not able to be restored to their desired condition.  Merriam-Webster's Collegiate Dictionary 21 (11th ed. 2003) (defining "irreducible" as impossible to transform into or restore to a desired or simpler condition).  The irreducible nature of the Veteran's hemorrhoids in turn provides evidence of excessive redundant tissue.  

Turning to the size of the Veteran's hemorrhoids, the Board notes that in a March 2009 VA treatment note a VA examiner identified "visible" external hemorrhoids.  While not providing an actual dimension or a subjective observation of the size of the Veteran's hemorrhoids, the treatment note use of the word "visible" without qualification is notable.  The Board likewise notes that the proceeding September 2009 VA examination the examiner noted "small" internal hemorrhoids, and most recently, the Veteran in his October 2012 examination noted "small or moderate" external hemorrhoids.  The Board acknowledges the Veteran's argument that the whether the Veteran's hemorrhoids are "small" versus "large" is a subjective determination.  The Board thus finds that whether the Veteran's hemorrhoids are "small" or "large" is a fact which is approximately in equipoise.  As the evidence is in equipoise, the Board will apply the benefit of the doubt rule and find the Veteran's hemorrhoids are large.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Considering the foregoing, the Board therefore finds that the Veteran's hemorrhoids are more appropriately reflected by a 10 percent rating.

In regard to a higher rating of 20 percent the Board notes that the Veteran has intermittent bleeding but conceded this bleeding is not persistent in his July 2013 hearing before the undersigned.  In this hearing, the Veteran also conceded that his hemorrhoids have no signs of secondary anemia.  Additionally, the Board in review of the Veteran's records has found no evidence that his hemorrhoids have resulted in fissures.  Thus, the Board finds that the requirements for a 20 percent rating have not been met.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The Veteran complaints include those about bleeding and reoccurrence of hemorrhoids which cause him discomfort.  These symptoms are contemplated by the rating schedule insofar as the next higher rating discusses persistent bleeding and the Veteran's now assigned rating contemplates the reoccurrence of his hemorrhoids.  The Veteran's complaints of difficulty with sitting at times and bleeding during bowel movements are not exceptional as they are conditions which are equated with all symptoms of hemorrhoids and are thus not exceptional in this case.  The Board recognizes that the Veteran has colon disability, insofar as this disability aggravates his hemorrhoids that aggravation his not led to symptomology or disability level not contemplated by the rating schedule.  

The Board further acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is considered unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, the Veteran has mentioned some level of difficulty with his current employment as a truck driver; however he did not indicate that his service-connected disability precluded him from employment, and there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  On the contrary, the Veteran has testified that he is currently employed as a truck driver.


ORDER

Entitlement to an increased disability rating of 10 percent, but not higher, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

Regrettably, a remand is necessary to provide the Veteran with an adequate VA examination for his claims for service connection for a cervical spine disability and sleep apnea, to include as secondary to his already service-connected disabilities.

The Veteran's VA examination for his cervical spine disability is not found to be adequate.  The VA examiner's rationale does not address the Veteran's March 1986 MRI examination in his service treatment records which indicates the Veteran's cervical spine had signs of dissection.  The examiner also makes a notation of intermittent complaints of cervical pain in the record but without proper rationale draws a reference to two car accidents the Veteran had after service and concussion the Veteran had at an early age.  Thus, as this examination was inadequate, the Board finds a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran was not provided a VA examination for his claim for service connection for his sleep apnea.  The Board finds that the Veteran is entitled to such an examination.  The Veteran provides two different theories as two why his sleep apnea is related to his service-connected disabilities.  First, he contends that his sleep apnea is caused by his weight which he cannot reduce because of his inability to exercise due to his service-connected lower back disability currently rated at 40 percent and his colon disability currently rated at 30 percent.  The second theory the Veteran provides is that his medication has led to his sleep apnea.  However, the Board finds that there is insufficient evidence on the current record to determine whether the Veteran's sleep apnea is related to his service-connected back disability and colon disability.  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, remand of the Veteran's claim of entitlement to service connection for sleep apnea is warranted.

Parenthetically, the Board would like to point out that there was no cervical spine disability noted at entry or any clear and unmistakable evidence of a pre-existing cervical disability or that this condition was not aggravated due to service.  Therefore, the presumption of soundness applies with respect to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sleep apnea and cervical spine disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  

The Board is particularly interested in records from the VA Aurora Colorado Community Based Outpatient Clinic (CBOC) from May 2008 to present (the claims file already contains record from October 22, 2008 to November 20, 2008).  Likewise, the Board notes that the Veteran indicated that he was receiving treatment at the VA West Los Angeles Healthcare Center from September 16, 2011.  These records should be updated.  Any archived records should be retrieved from storage.

If the RO/AMC cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, schedule the Veteran for a VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The VA examiner should review the service treatment records and any post-service records contained in the claims folder, take a detailed history from the Veteran regarding his cervical spine disability, and address the Veteran's statement of continuity of symptoms since his service.  

(A)  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's cervical spine disability is related to his active service.  

Attention is drawn to the Veteran's March 1994 cervical spine MRI report which noted very early disc desiccation.  

(B)  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's sleep apnea is related to his active service.

(D)  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it as at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's service connected low back disability and colon disability have caused or aggravated his sleep apnea.  In providing any opinion the examiner should:

Comment on the Veteran's theory that his service connected back disability and colon disability have led to his current overweight stature because these disabilities caused him to gain weight and have kept him from performing exercise.  Thus, these service-connected disabilities have caused or aggravated his sleep apnea.  In this regard, please also comment on the article the Veteran submitted at his July 2013 hearing in support of this theory.

Comment on the Veteran's second theory that the medication he is taking for his low back disability and/or colon disability have caused or aggravated his sleep apnea.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding in-service injury or the cause or aggravation by service-connected disability does not provide sufficient proof of a relationship between the Veteran's currently claimed disabilities and his period of military service or service-connected disability.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a cervical spine disability and the Veteran's sleep apnea, to include as secondary to service-connected disability.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


